DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 1/27/2022 are acknowledged and have been fully considered.  Claims 12-31 are now pending.  Claims 1-11 are canceled; claims 12, 13, 18-20, 22, 23, 25, 28, and 31 are amended; claims 22-31 are withdrawn; no claims are new.
Claims 12-21 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/27/2022 has been considered by the Examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guardabassi et al. (“In vitro antimicrobial activity of a commercial ear antiseptic containing chlorhexidine and Tris-EDTA”) as evidenced by Otodine (https://drbaddaky.com/wp-content/uploads/2016/05/Dr_Otodine_EN-1.pdf, accessed 5/5/2022).
Regarding claims 12 and 14-16, Guardabassi et al. discloses a commercial ear antiseptic, Otodine (see page 283), containing 0.15% of chlorhexidine (see abstract). A evidenced by Otodine, chlorhexidine at 0.20% by weight is not ototoxic (see page 2). Guardabassi et al. discloses that in canine otitis externa local antimicrobial therapy, including flushing with antiseptic products is the recommended treatment (i.e. applying with pressure an antimicrobial wash to a treatment site within an ear, see page 282).  Guardabassi et al. discloses that topical antiseptic products for management of canine otitis can contain chlorhexidine (i.e. a biguanide compound, see page 282).  Guardabassi et al. discloses that chlorhexidine is a biguanide compound that exerts bactericidal activity on both Gram-positive and Gram-negative bacteria by membrane disruption (i.e. detaching, removing or otherwise disrupting bacterial within the ear using the antimicrobial wash, see page 282).
Regarding claims 18-21, a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. Minton v. Nat ' l Ass ' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67, USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP §2111.04 [R-3].  In the instant case, it is noted that the prior art discloses the application of the same compound, in the same concentration range, with pressure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guardabassi et al. (“In vitro antimicrobial activity of a commercial ear antiseptic containing chlorhexidine and Tris-EDTA”) as evidenced by Otodine (https://drbaddaky.com/wp-content/uploads/2016/05/Dr_Otodine_EN-1.pdf, accessed 5/5/2022).
The teachings of Guardabassi et al. have been set forth above.
Guardabassi et al. does not teach applying the antimicrobial wash with pressure at a flow rate of more than 1mL/sec to less than about 20mL/sec.
However, regarding claim 13, one skilled in the art would be motivated to manipulate the flow rate by routine experimentation, in order to optimize the amount of solution added while not causing discomfort to the patient.  As evidenced by Otodine, the solution is provided in a squeeze bottle, which allows control of the flow rate and delivery based on how hard the bottle is squeezed.

Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guardabassi et al. (“In vitro antimicrobial activity of a commercial ear antiseptic containing chlorhexidine and Tris-EDTA”) in view of Oliver et al. (US 2007/0264342) as evidenced by Otodine (https://drbaddaky.com/wp-content/uploads/2016/05/Dr_Otodine_EN-1.pdf, accessed 5/5/2022).
The teachings of Guardabassi et al. have been set forth above.
Guardabassi et al. does not teach further applying a protective layer of a polymeric film-forming medical sealant after detaching, removing, or otherwise disrupting the bacterial or tissue.
Oliver et al. teaches applying a solvating system containing a surfactant to a bacterial biofilm and applying a protective layer of a polymeric film-forming medical sealant (see abstract).  Oliver et al. teaches that the sealant discourages bacterial recolonization and biofilm reformation on tissue from which a biofilm has been removed (see [0009]).  Oliver et al. teaches that the steps can be performed in a multi-step treatment regimen which disrupts a bacterial biofilm in a portion of the middle or inner ear (see [0052]). Oliver et al. teaches that the solvating system may be applied as a pressurized spray to dislodge the bacterial biofilm, bacteria and other foreign body buildup at the treatment site (see [0031]).
Regarding claim 17, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polymeric film-forming medical sealant as taught by Oliver et al. in the method of Guardabassi et al.  One would be motivated to do so with a reasonable expectation of success as Oliver et al. teaches that the polymeric film-forming medical sealant can be used in the middle or inner ear (see [0052]) and that the sealant discourages bacterial recolonization and biofilm reformation on tissue from which a biofilm has been removed (see [0009]).

Claims 12-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (“Ototoxicity and tolerance assessment of a TrisEDTA and polyhexamethylene biguanide ear flush formulation in dogs).
Mills et al. teaches a composition containing disodium ethylenediamine tetraacetic acid and polyhexamethylene biguanide (see abstract).  Mills et al. teaches that 5 mL of solution were applied to the ears (see abstract).  Mills et al. teaches a that the solution can be applied safely to dogs (see abstract) and does not cause ototoxicity (see page 393).  Mills et al. teaches that infection of the ear canal (otitis externa) is a very common clinical condition in dogs and that secondary otitis media can also occur (see page 391).  Mills et al. teaches polyhexamethylene biguanide (PHMB) is a polymeric biguanide disinfectant used successfully to treat bacterial infections (see page 392).
Mills et al. does not specifically teach treating otitis media and other bacterial ear conditions by applying the polyhexamethylene biguanide composition.
However, regarding claims 12 and 14, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polyhexamethylene biguanide composition of Mills et al. to treat an infection of the ear canal (otitis externa) or secondary otitis media as Mills et al. teaches that polyhexamethylene biguanide (PHMB) is a polymeric biguanide disinfectant used successfully to treat bacterial infections and can be applied safely to dogs (see abstract) and does not cause ototoxicity (see page 393).  Regarding the limitation of “applying with pressure”, Mills et al. teaches applying 5mL of solution to both ears, which broadly meets the limitation of “with pressure”, as the application of the fluid will apply force in a given area, i.e. with pressure.  Regarding the limitation of “detaching, removing or otherwise disrupting bacteria or biofilm with the ear using the antimicrobial wash, Mills et al. teaches that polyhexamethylene biguanide is known to “treat bacterial infections” which reads on disrupting bacteria.
Regarding claim 13, Mills et al. teaches that 5 mL of solution were applied to the ears (see abstract).  One skilled in the art would be motivated to manipulate the flow rate by routine experimentation, in order to optimize the amount of solution added while not causing discomfort to the patient.
Regarding claim 15, Mills et al. teaches that the PHMB is 0.22g/L (i.e. 0.22/1,000*100% or 0.022%, see abstract).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 16, Mills et al. teaches that the PHMB is 0.22g/L (i.e. 0.22/1,000*100% or 0.022%, see abstract).  In the instant case, “about 0.025wt%” reasonably reads on 0.022%.  Alternatively, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 0.022% to have the same properties as about 0.025%.
Regarding claims 18-21, a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. Minton v. Nat ' l Ass ' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67, USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP §2111.04 [R-3].  In the instant case, it is noted that the prior art discloses the application of the same compound, in the same concentration range, with pressure.
Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (“Ototoxicity and tolerance assessment of a TrisEDTA and polyhexamethylene biguanide ear flush formulation in dogs) in view of Oliver et al. (US 2007/0264342).
The teachings of Mill et al. have been set forth above.
Mill et al. does not teach further applying a protective layer of a polymeric film-forming medical sealant after detaching, removing, or otherwise disrupting the bacterial or tissue.
Oliver et al. teaches applying a solvating system containing a surfactant to a bacterial biofilm and applying a protective layer of a polymeric film-forming medical sealant (see abstract).  Oliver et al. teaches that the sealant discourages bacterial recolonization and biofilm reformation on tissue from which a biofilm has been removed (see [0009]).  Oliver et al. teaches that the steps can be performed in a multi-step treatment regimen which disrupts a bacterial biofilm in a portion of the middle or inner ear (see [0052]). Oliver et al. teaches that the solvating system may be applied as a pressurized spray to dislodge the bacterial biofilm, bacteria and other foreign body buildup at the treatment site (see [0031]).
Regarding claim 17, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polymeric film-forming medical sealant as taught by Oliver et al. in the method of Mill et al.  One would be motivated to do so with a reasonable expectation of success as Oliver et al. teaches that the polymeric film-forming medical sealant can be used in the middle or inner ear (see [0052]) and that the sealant discourages bacterial recolonization and biofilm reformation on tissue from which a biofilm has been removed (see [0009]).

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above as necessitated by amendment.
Applicant argues that the flushing taught by Guardabassi et al. does not read on “applying with pressure”.  However, the instant claim does not set forth any specific value of pressure required, nor does the instant specification specficlaly define the term “pressure” to require a specific value.  Thus, the claim is being given its ordinary and plain meaning, and flushing thus reads on pressure as it is applying with force to an area (note that “force” simply requires mass, i.e. of the liquid and acceleration).  Applicant argues that the administration directions for Otodine do not recommend applying Otodine with pressure.  However, per the attached document, Otodine is “poured” into the ear canal, which broadly reads on applying with pressure as discussed above.
Applicant argues that the amended claim requires that the biguanide is “non-ototoxic”.  However, as evidenced by Otodine (https://drbaddaky.com/wp-content/uploads/2016/05/Dr_Otodine_EN-1.pdf), the concentration of chlorhexidine at 0.20% by weight is not ototoxic (see page 2).  Guardabassi et al. discloses a commercial ear antiseptic, Otodine (see page 283), containing 0.15% of chlorhexidine (see abstract), and thus reads on non-ototoxic as recited by the instant claim.

Conclusion
No claims are allowed.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611